Citation Nr: 1402486	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-27 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability.

2. Entitlement to service connection for a bilateral elbow disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a seizure disability.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to July 1975, with periods of Active Duty for Training (ACDUTRA) and Inactive Duty Training (IDT) with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied service connection for a bilateral shoulder disability, bilateral elbow disability, and back disability. In February 2012, the RO denied service connection for a seizure disability and a TDIU.  

The Board remanded this case for further development in January 2013 and in June 2013.  The Veteran had originally received a hearing with another Veterans Law Judge; this hearing could not be transcribed.  He opted to receive a new hearing and testified before the undersigned in August 2013.  A copy of the transcript has been reviewed and is in the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The March 2013 response from the Social Security Administration (SSA) states that the name on the request did not match up with the listed social security number.  As shown by a review of the file (and the header of this document), the Veteran uses two names.  On remand, SSA records should be requested with both names and updated VA opinions should be requested.  

Also, the claim should be sent to VA Compensation Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action: 

1. Obtain records pertaining to the Veteran's claim for SSA disability benefits; ensure the request contains both of the names the Veteran uses.  If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. If new records are received, return the file to the last VA examiner (or, if unavailable, a new examiner) for updated opinions.  See January 2013 Board remand.  

3. After the above development is completed, refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) (2013).  

4. Re-adjudicate the claims.  If the decision is in any way unfavorable, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

